Title: To Alexander Hamilton from John Lowell, 12 July 1792
From: Lowell, John
To: Hamilton, Alexander



Sir
Roxbury [Massachusetts] July 12th: 1792.

I recd. your Letter of the 30th: of June last by the Post of Saturday: I recd. the Papers you refer to & returned a new Statement of the Cases, on which I conversed with you when I was in Phila. last Winter. You then seemed to think that Norton might be entituled to a Remission but that Lincoln & others should be pardoned. Soon after my Return I recd. a Letter from you in which you say that you must make further Enquiry as to Norton’s Case at Martha’s Vine Yard. Mr. Gore informs me that you have forwarded to him a Pardon for Lincoln & others. I presume from these Circumstances that by some Means these Transactions have escaped your Recollection. The Papers when I last saw them you took out of a File in your own Room in the Office. If however they are mislaid I will get them made out again & send them on, for If I can relieve a Moments Attention of a Mind perhaps almost overplied with public Energies believe me Sir I not only think it the Duty of a Friend to his Country but I shall receive Pleasure from doing it. I am with Sentiments of the most perfect Esteem & Respect
Your most obedt. Servt
J Lowell
